Evidence was offered in support of this action tending to establish the following facts: The plaintiff, Allen Mims, a colored man, was at one time employed as a laborer on a turpentine farm at Citronelle, Fla., but had returned to his home at Swansea, S.C. The plaintiff having agreed with his former employer to go back to Florida and work for him, the latter contracted with the agent of the Atlantic Coast Line Railroad Company at Citronelle, Fla., to furnish the plaintiff transportation to that point. The Atlantic Coast Line arranged with the defendant, Seaboard Air Line Railway, for that company to furnish *Page 344 
tickets to plaintiff from Swansea to Savannah, with instructions to him to call at union ticket office, Savannah, for tickets to Citronelle, over Atlantic Coast Line. The agent of the Seaboard Air Line accordingly furnished plaintiff a ticket from Swansea to Savannah, telling him that tickets would be furnished him from Savannah to Citronelle, on presenting at the union ticket office in Savannah the following telegram from the general passenger agent of the Seaboard Air Line, which was given to him:
"J.E. Gant, Agent, Swansea, S.C. Furnish Allen Mims (3) tickets Swansea to Savannah. Instruct him to call on union depot agent for (3) three tickets to Citronelle, Florida. C.B. Ryan."
The plaintiff did present the telegram, but was refused transportation to Citronelle, owing to the failure of the general passenger agent of the Atlantic Coast Line to instruct the ticket agent in Savannah to furnish the ticket over its line to Citronelle. The plaintiff was without money, and had to walk back to Swansea, and suffered considerable hardship on the journey. The Seaboard Air Line received no compensation for transportation beyond Savannah. There was no testimony that the plaintiff knew anything whatever of the arrangement between the two railroads, or that he was not dealing altogether with the Seaboard Air Line. He took passage to Savannah at the instance of the agent of the Seaboard Air Line, relying on his assurance that transportation for the entire journey to Citronelle, had been arranged by his employer in Florida, who had paid for it, or would do so. If these statements are true, the Seaboard Air Line bound itself to furnish plaintiff, as a passenger, transportation to Citronelle upon condition that he should, on reaching Savannah, present the telegram to the union ticket office. In such circumstances, when transportation was refused at Savannah, he could not be referred for redress to the Atlantic Coast Line, of whose connection with the undertaking to convey him to Citronelle, he had no notice. If the Seaboard Air Line acted as agent of the Atlantic *Page 345 
Coast Line, to discharge itself from liability, it should have disclosed its principal.
There was evidence, therefore, to go to the jury and to support the verdict, and it would have been error to grant a nonsuit or direct a verdict for the defendant.
I concur in the conclusion that the judgment should be affirmed.